UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 2012 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission File Number: 001-35513 EDGEN GROUP INC. (Exact name of registrant as specified in its charter) Delaware 38-3860801 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 18444 Highland Road Baton Rouge, LA (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code: (225)756-9868 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes¨Nox Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Largeacceleratedfiler ¨ Acceleratedfiler o Non-accelerated filer x Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x The number of shares outstanding of our common stock at May 2, 2012 is shown below: Class Number of shares outstanding Class A common stock, $0.0001 par value Class B common stock, $0.0001 par value TABLE OF CONTENTS PART I - FINANCIAL INFORMATION 1 Item 1. UNAUDITED CONDENSED CONSOLIDATED FINANCIAL STATEMENTS 1 Item 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 17 Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 29 Item 4. CONTROLS AND PROCEDURES 29 PART II - OTHER INFORMATION 30 Item 1. LEGAL PROCEEDINGS 30 Item 1A. RISK FACTORS 30 Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 30 Item 3. DEFAULTS UPON SENIOR SECURITIES 30 Item 4. MINE SAFETY DISCLOSURES 30 Item 5. OTHER INFORMATION 30 Item 6. EXHIBITS 30 SIGNATURES 31 EXHIBIT INDEX 31 PART I. FINANCIAL INFORMATION Item1. Financial Statements EDGEN MURRAY II, L.P. (PREDECESSOR) UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) March 31, 2012 December 31, 2011 ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable - net of allowance for doubtful accounts of $1,890 and $1,739, respectively Inventory Income tax receivable Prepaid expenses and other current assets Deferred tax asset - net Total current assets PROPERTY, PLANT AND EQUIPMENT - NET GOODWILL OTHER INTANGIBLE ASSETS - NET OTHER ASSETS DEFERRED TAX ASSET - NET DEFERRED FINANCING COSTS INVESTMENT IN UNCONSOLIDATED AFFILIATE TOTAL ASSETS $ $ LIABILITIES AND DEFICIT CURRENT LIABILITIES: Managed cash overdrafts $ $ Accounts payable Accrued expenses and other current liabilities Income taxes payable Deferred revenue Accrued interest payable Deferred tax liability - net Current portion of long term debt and capital lease Total current liabilities DEFERRED TAX LIABILITY - NET OTHER LONG TERM LIABILITIES LONG TERM DEBT AND CAPITAL LEASE Total liabilities $ $ COMMITMENTS AND CONTINGENCIES DEFICIT: General partner $
